Citation Nr: 0416502	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-04 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right knee 
disability, including arthritis.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to May 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Roanoke, Virginia, Regional Office (RO). 

In June 2003, the case was remanded to the RO by the Board 
for further procedural due process.  That development has 
been accomplished, and the case has been returned to the 
Board for appellate review.

The issue of service connection for bilateral hearing loss is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran currently has a right knee disability, 
including arthritis. 

2.  A right knee disability did not have onset during 
service; right knee arthritis did not become manifest within 
the first year after the veteran's discharge from service; 
and a right knee disability were first documented many years 
after service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service, and right knee arthritis may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide. 

In this case, in an October 1999 rating decision, the RO 
initially denied the claim of service connection as not well 
grounded.  The veteran then initiated an appeal of the RO's 
decision.  During the pendency of the appeal, the VCAA was 
enacted in November 2000.  In letters, dated in October and 
December 2001, the RO notified the veteran that because the 
VCAA eliminated the legal requirement of a well-grounded 
claim, the RO was going to readjudicate the claim of service 
connection.  

In the letters, the veteran was notified of the type of 
evidence needed to substantiate his claim, namely, evidence 
of an injury or disease that began in service or an event in 
service causing injury or disease, evidence of a current 
disability, and evidence of a relationship between the 
current disability and an in-service injury or disease or 
event.  He was informed that VA would obtain records of 
Federal agencies, including service medical and personnel 
records and VA records, and that, if necessary, a VA 
examination would be scheduled or a request would be made for 
a VA medical opinion.  He was notified to submit private 
medical records, including a medical opinion from his own 
doctor, establishing a relationship between his current 
disabilities and an injury, disease, or event in service, or 
he could authorize VA to obtain the records on his behalf.  
He was also told to submit any other evidence that he had or 
know of.  In each letter, he was given 30 days to submit the 
additional evidence.  The RO then adjudicated the claim of 
service connection in a February 2002 rating decision.

For the above reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Prinicipi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and request for evidence in 
claimant's possession).  

As for the content of the notices, that is, the 30 days for 
submitting evidence, prior to adjudicating the claim, the 
Veterans Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

In June 2003, the Board remand this case for further VCAA 
compliance.  In a July 2003 letter, VA notified the veteran 
that VA would obtain relevant records from Federal agencies, 
including records of the Social Security Administration, and 
that VA would obtain other medical records, not held by a 
Federal agency, on his behalf if he authorized it. 

For these reasons, the content of the VCAA notice is not 
prejudicial to the veteran and no further procedural 
development is required to comply with the duty to notify 
under the VCAA.  

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  After the 2001 VCAA notification 
letters and the 2003 letter, the veteran replied to each by 
stating that he had no more evidence.  As the veteran has not 
identify any other evidence, not already of record, and as 
there is otherwise no additional records to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.

II.  Factual Background

The veteran submitted his application for compensation in 
October 1998, claiming that he had incurred a right knee 
injury at Fort Knox in 1955 or 1956.  

In a March 2001 letter, the veteran explained that a doctor 
(unidentified) agreed that his right knee injury could be 
from basic training.  In the notice of disagreement and in 
the substantive appeal, he again asserted the right knee 
disability originated during run-and-roll drills in basic 
training when he struck his knee on a rock. 

In 1983, the National Personnel Records Center (NPRC) advised 
the RO that the veteran's service medical records were not 
available and were presumed to have been destroyed by a fire 
at NPRC in 1973.  The RO then requested a search for morning 
reports and sick call reports of the veteran's unit.  NPRC 
then advised that the records did not include remarks 
pertinent to an illness or injury.  In 1999, the RO again 
requested a records search, including a search of SGO 
records.  The NPRC reported that there were no records on 
file.

In February 1995, the veteran was seen for severe right knee 
pain.  According to the veteran, six months previously, he 
was walking and "something gave way" and he had had pain 
ever since.  There was no prior history of right knee injury 
or treatment.  An X-ray revealed arthritis of the right knee.  
An MRI revealed a tear in the medial meniscus, which was 
surgically repaired. 

On VA orthopedic examination in March 2003, the examiner 
reported that he had reviewed the veteran's file prior to the 
examination.  The examiner noted that X-rays showed 
degenerative changes of the right knee, which were consistent 
with the veteran's age of 66, and that there was a history of 
an arthroscopic surgery in February 1995.   The veteran told 
the examiner that he injured his right knee in boot camp, 
which was conservatively treated, resulting in pain along the 
medial anterior joint line, the patella, and the posterior 
aspect of the knee.  The diagnoses were chronic painful 
postoperative arthroscopy of the right knee and degenerative 
joint disease of the right knee.  In regard to etiology, the 
examiner expressed the opinion that there is no way to verify 
that veteran was injured in the military based on review of 
the file and that the arthroscopy findings could be 
consistent with other mechanisms of injury.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Moreover, 
where a veteran served 90 days or more and arthritis becomes 
manifest to a degree of 10 percent within one year of the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease of injury; 
and, medical evidence of a nexus between an in-service 
disease of injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

The first part of the Hickson analysis is medical evidence of 
a current disability.  In this case, there is competent 
medical evidence of a right knee disability, consisting of 
residuals of a medial meniscus tear and arthritis.  The Board 
accordingly finds that the first part of the Hickson analysis 
has been satisfied.  

As for the second part of the Hickson analysis, that is, 
medical or lay evidence of an in-service injury or disease or 
an event in service causing an injury or disease, and the 
third part, medical evidence of a nexus between an in-service 
disease of injury and the current disability, since the 
service medical records are unavailable, there is no way to 
determine whether the veteran suffered a right knee injury or 
not.  

Assuming for the sake of the analysis that the veteran did 
sustain a right knee injury and an as the record is 
insufficient to establish a chronic condition contemporaneous 
with service, then a showing of continuity of symptomatology 
after service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

In this case, a right knee disability, including arthritis 
was first documented in 1995, 38 years after service.  In 
light of evidence of a prolonged period without medical 
complaint of a right knee disability, that is, in the absence 
of symptomatology for nearly 38 years, continuity of 
symptomatology has not been demonstrated by the medical 
evidence of record.  Moreover, there is no medical opinion of 
record that establishes a relationship between the current 
right knee disability and an injury, disease, or event in 
service.  

For these reasons, the second and third parts of the Hickson 
analysis have not been satisfied.  

As an alternative to the Hickson analysis, service connection 
may be presumed for arthritis, if it becomes manifest to a 
compensable degree within one year following separation from 
service.  In this case, there is no evidence that arthritis 
became manifest to a compensable degree within the first year 
after discharge, so the presumption does not apply.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  Further, if service 
records are presumed to have been destroyed while in 
government custody, there is a heightened obligation to 
explain findings and to carefully consider the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The case law does not lower the legal 
standard for proving a case of service connection, but rather 
increases the Board's duty to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In this case, the evidence 
preponderates against the claim, and the benefit-of-the-doubt 
rule accordingly does not apply, even given the careful 
attention due a claim in which medical records were 
presumably destroyed while in government custody.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection a right knee disability, including 
arthritis, is denied.


REMAND

On the issue of service connection for bilateral hearing 
loss, there is no reference to etiology or history of hearing 
loss on audiological examination in September 1991, when 
hearing loss was first documented, or on VA audiological 
examination in September 1999. 

On VA audiological examination in April 2003, the audiologist 
concluded that some of veteran's hearing loss was related to 
service.  On VA ENT examination also conducted in April 2003, 
the examiner reached a contrary conclusion.  

Because of the conflicting evidence, pertaining to the 
etiology of the veteran's current hearing loss, and as it is 
not clear from the reasoning employed by the examiners as to 
how they reached a contrary conclusion on the basis of the 
same record, the Board determines that the additional 
evidentiary development is needed in order to decide the 
claim.  For this reason and in accordance with the duty to 
assist, this matter is remanded for the following action: 

1.  Schedule the veteran for a VA 
ENT examination by a physician who 
has not previously examined the 
veteran to determine the etiology of 
the veteran's bilateral hearing 
loss. The claims folder should be 
made available to the examiner for 
review before the examination.  The 
examiner is asked to express an 
opinion as to the following:

Is current bilateral 
sensorineural hearing loss, in 
the absence of evidence of 
hearing loss contemporaneous 
with service or for more than 
34 years after service, except 
for a history of noise exposure 
during service, which is 
consistent with the veteran's 
peacetime duties during 
service, attributable to 
service or to some other 
etiology, such as advancing age 
or post-service noise exposure 
as the veteran was a carpenter 
for 25 years?  

In formulating the opinion, the 
examiner is asked to comment on 
the clinical significance, if 
any, of the prolonged period 
without medical evidence of a 
complaint of hearing loss.  

2.  After the development requested has 
been completed, adjudicate the claim, 
considering any additional evidence.  If 
the benefit sought on appeal is denied, 
prepare a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



